Citation Nr: 1530936	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a benign growth of the brain.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to an effective date prior to December 5, 2008 for the award of service connection for degenerative disc disease of the lumbar spine status post laminectomy and decompression has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the case to provide the Veteran a VA examination addressing the etiology of the Veteran's benign brain tumor and epilepsy.  The Veteran was provided a VA examination in March 2015.  The VA examiner provided an opinion that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness," and noted the following rationale:

[The] Veteran was separated from active duty in 1965 and did not develop symptoms of meningioma until 1983.  I did not find a history of a chronic/recurrent headache condition in the STR's [(service treatment records)].  It is unlikely that the veteran had any signs of a brain tumor while he was on active duty.

However, the medical opinion provided by the March 2015 VA examiner fails to consider the Veteran's competent statements regarding symptomatology.  To that effect, the Veteran testified during his September 2014 Board hearing that he experienced headaches during service and continuously thereafter which he believed to be an early manifestation of his benign train tumor and seizure disability.  During an October 2014 VA examination, the Veteran reported history of parachute jumps with bad landings during service with resulting dizziness and headaches.  He related that he has had headaches that began after injuring his head on parachute jumps; at the time they began, he experienced them weekly and then would have bad headaches about once per month.  He continued to have headaches and had an increase in headaches prior to surgery for a meningioma in 1984.

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board emphasizes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  However, the March 2015 VA examiner based his opinion on the fact that there was no documented history of headaches in the Veteran's service treatment records.  

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies in the March 2015 VA examination, a supplemental medical opinion is required to adequately decide the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the March 2015 VA examiner or to an individual with the appropriate expertise, to determine the etiology of his seizure disability and benign brain tumor.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's benign brain tumor and/or seizure disorder were incurred in or otherwise related to the Veteran's military service, to include whether the Veteran's reported in-service headaches were early manifestations of his later diagnosed brain tumor and/or seizure disability.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

2.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

